Title: From Alexander Hamilton to James McHenry, 17 July 1799
From: Hamilton, Alexander
To: McHenry, James


New York, July 17, 1799. “Power has been given to the Inspector General to appoint a Secretary. For some time I have employed in this Capacity a person, who is a mere copyist, with an allowance less than the law authorises to be given to the Secretary. But I have now appointed as permanent Secretary, Thomas Y How of Trenton in New Jersey. The Kind of person required for this station, and who has actually been obtained, is such, that a Captain’s emoluments afford a very inadequate compensation. Hence I am led to request for Mr. Howe the appointment of second Lieutenant in the Eleventh Regiment, a circumstance which will be perfectly agreeable to its Commandant.…”
